JUDGMENT
Per Curiam
Upon consideration of the record from the United States District Court for the District of Columbia and appellant’s brief, see Fed. R. App. P. 34(a)(2), D.C. Cir. Rule 34(j); and the motion to clarify, it is
ORDERED AND ADJUDGED that the district court’s order filed October 20, 2015, be affirmed. In his complaint before the district court, appellant sought relief that is essentially equivalent to that conferred by a writ of habeas corpus. As such, the proper avenue for appellant to seek the requested relief is a -petition pursuant to 28 U.S.C. § 2254, filed either “in the district court for the district wherein [appellant] is in custody or in the district court for the district within which the State court was held which convicted and sentenced [appellant].... ” 28 U.S.C. § 2241(d). It is
FURTHER ORDERED that the motion to clarify be dismissed as moot'.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *3See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.